Title: From Thomas Jefferson to Peter Lenox, 20 July 1806
From: Jefferson, Thomas
To: Lenox, Peter


                        
                            July 20. 06
                        
                        Memorandum for mr Lenox during my absence.
                        1st. paint the terrasses as soon as you can, that they may be dry.
                        2. make 6. more benches of the same size with those already made, but with rail backs. each terras will
                            require 3. of each kind of bench; those without backs to be placed next the stone parapet.
                        3. finish the Stable. the earth of the floor is to be taken out 3. feet deep. then fill up 2. f. of it with
                            the small clean gravel from the beach of the Potomac, then 1. f. of the same earth which was taken out is to be returned
                            & rammed hard.
                  the stalls are to be partitioned 6. f. wide; I believe there will be 6. on the N. side, & 4. on the S.
                            side, the door preventing two. there are to be no racks; but a deep trough, back of the manger to put the hay in thus
                        [GRAPHIC IN MANUSCRIPT]
                        4. finish digging away the earth for planting trees at each corner of the house, & the moment it is done,
                            stop the fence where it is now broken for entrance, nail the rails securely so that they cannot be drawn out; &
                            hereafter when a more direct way than the great North gate is wanting for any particular purpose, let the fence be opened
                            S.E. from the house, near where the gully passes under it.
                        5. pave the offices under the great N.W. Dining room.
                        6. mr Latrobe is to procure 6. wire screens for the windows of the house.
                  2. of them are for the room we
                            dine in every day.
                  2. for my bedroom
                  1. for the Easternmost window of the Setting room adjoining my bedroom
                  1. for the
                            Northernmost window of the room on the West side of my bedroom
                        
                            Th: Jefferson
                            
                        
                    